Title: Archibald Robertson to Thomas Jefferson, 24 February 1820
From: Robertson, Archibald
To: Jefferson, Thomas


					
						 Dear Sir
						
							Lynchburg
							24th Feby 1820
						
					
					In consequence of a disolution of partnership, it has become necessary to close all the accounts of the concern, in order to a final settlement with the partners, and as it is uncertain when you will be in the Forest, I enclose a copy of your account, together with a Bond for the amount, which you will please execute & return as early as convenient, Mr Yancey has examined the acct & says it is right so far as relates to his dealings on your account, should there be any errors they will be rectified, or you can delay executing the Bond, until such errors (if any) be explained or corrected, your Bond to Wm Brown & Co is in my hands and will be forwarded you, or handed when you are again in Bedford which ever you prefer—
					I shall continue to do business on my own acct and will at all times be glad to furnish what goods you may want from this place—
					hoping to hear from you ere long—I remain
					
						Respectfully Your mo ob St
						
							A. Robertson
						
					
				